Quinn, Chief Judge
(concurring in part and dissenting in part) :
I dissent on Point I. See my dissent in Matthews, 8 USCMA 94, 23 CMR 318. I concur in Point II.
Under the majority view the principal charge is dismissed. As a result, the punitive discharge can be sustained only as discretionary additional punishment. See Manual for Courts-Martial, United States, 1951, paragraph 127c, Section B. In my opinion, therefore, it is appropriate to order reassessment of the sentence. I join in returning the record of trial to the board of review for reconsideration of the sentence.